DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 6/8/2021.  Claims 9-24 are cancelled.  Claims 1-8 and 25-29 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.
Applicant argues, pertaining claim 1, that Kaag fails to disclose that ‘the plurality of electrochemical cells are arranged to define an internal volume dimensioned to receive the electronic system’.  Applicant submits that the electronic module 31 – which the Examiner alleges corresponds to the electronic system of claim 1 – is located outside of the tube shape pipe 24, extending radially from the center. Applicant further argues that the wireless power exchanger – which the Examiner also considers to correspond to the claimed electronic system – also does not meet the argued limitation.  In particular, Applicant argues that the wireless power exchanger is located in the central opening 23, which is defined by the tube shape pipe 24 rather than being defined by the arrangement of Kaag’s battery cells, and since Kaag’s battery cells are isolated from the internal volume dimensioned to receive the wireless power exchanger by the wall of the tube shape pipe 24, the battery cells do not define the internal volume dimensioned to receive the electronic system.  
The Examiner respectfully disagrees for the following reasons. It is the Examiner’s position that either of the electronic module and the power exchanger can be considered to the claimed electronic ‘the plurality of electrochemical cells are arranged to define an internal volume dimensioned to receive the electronic system, wherein the plurality of electrochemical cells surround the electronic system when the electronic system is disposed within the internal volume’.  It should be noted that, under broadest reasonable interpretation, the term “surround” can mean “substantially around all sides” and the term is not limited to mean “completely encircling all sides”. As can be seen clearly from Figs. 3 and 6, the plurality of electrochemical cells are placed in battery cell receptacles 27 so as to surround the electronic module 31 substantially from all sides, and the power exchanger to be placed in the central opening 23 is completely surrounded from all sides.  As to the argument that the arrangement of the electrochemical cells defines the internal volume, as claimed, versus the tube shape pipe defining the internal volume, as disclosed by Kaag, Examiner respectfully disagrees with the assertion that the disclosure of Kaag fails to meet this limitation, because the instant claim requires that the first and second support members be placed on opposite sides of the electrochemical cells to securely support the arrangement of the electrochemical cells without which an internal volume cannot be provided.  In a different configuration but a relatively similar way, Kaag discloses a cylinder shaped inner body 26 serving as a battery holder that arranges the electrochemical cells that together define the internal volume dimensioned to receive the power exchanger along with the central tube.  Further, it should be noted that the electronic module 31 is also provided in an internal volume which is defined by the arrangement of electrochemical cells in the cylinder shaped inner body.  In summary, the Examiner finds the Applicant’s interpretation of the term “surround” to imply “complete encircling” and the interpretation of “the electrochemical cells arranged to define an internal volume dimensioned to receive the electronic system” to mean that such an arrangement is made possible only by the electrochemical cells without any supporting structures to be too narrow, and that under broadest reasonable interpretation, the disclosure of Kaag, as explained herein and as 
Applicant argues, pertaining claim 3, that Kaag is silent with regard to the limitation that the battery pack is configured to operate in a range between about 0 degrees Celsius and about 50 degrees Celsius.  Examiner respectfully disagrees.  Kaag disclosure, pertaining Li-ion batteries, that the “batteries’ performance under cold conditions is a fraction of the performance under warmer test conditions of typically 25o” clearly implies that Li-ion batteries are operable in the latter range.  Since the disclosure of Kaag pertains to different types of batteries including Li-ion batteries, an ordinary skilled artisan would readily appreciate that the battery cells of Kaag are configured to operate in a range between 0 degrees Celsius and about 50 degrees Celsius.
Applicant argues, pertaining claim 4, that there is no air gap between the wireless power exchanger and the battery cells.  However, as can be seen in Figs. 2B, 2C, 3 and 6, not only is there an air gap between the electronic module 31 and the electrochemical cells, there is also an air gap 62 between the power stick 63 and the electrochemical cells.  While there is an intervening tube shape pipe 24 therebetween, the air gap still exists.
Applicant argues, pertaining claims 5-6, that it would not be obvious to insert a plurality of printed circuit boards in superposed relation into the circular opening 23 formed by Kaag’s tube shape pipe 24, and that, even if it were possible to configured printed circuit boards to find inside of Kaag’s circular opening 23 in place of the wireless power exchanger, such printed circuit boards would not be disposed within an internal volume defined by Kaag’s batteries because they would be separated from the opening by Kaag’s tube shape pipe 24.  Examiner does not find these arguments persuasive, first, because Kaag discloses the entire assembly of the wireless power exchanger to be provided in the internal volume (i.e., the central opening).  Second, the Examiner took official position that wireless power exchangers are comprised of at least one circuit board and that modifying the wireless power 200 including a stack of substrate layers in superposed relation [Hassan-Ali – pars. 0027,0031-32; Figs. 1-2].  Since Kaag explicitly discloses insertion of the power stick as the power exchanger in the central opening of the battery pack, an ordinary skilled artisan would appreciate that the entirety of the stacked PCB in superimposed position would be included in the central opening.  The rejection of claims 5-6 thus maintained but modified below to incorporate the new reference to support Examiner’s rationale for rendering claims 5-6 as obvious in the previous rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaag (US 2016/0327226 A1).
Regarding Claim 1, Kaag discloses a heat transfer system comprising: 
an electronic system (heat source comprising a power exchanger and electronic module 31) configured to generate heat [pars. 0047-48,0057-58; Figs. 3,6]; and 
a battery pack electrically connected to the electronic system, the battery pack including: 
a plurality of electrochemical cells 41 arranged to define an internal volume (central opening 23 and inner part in which the electronic module is arranged) dimensioned to receive the electronic system, wherein the plurality of electrochemical cells 
first and second support members (bottom of outer wall 21 and cover 22) configured to be placed on opposite sides of the electrochemical cells to securely support the arrangement of the electrochemical cells [par. 0046; Figs. 2,9], 
wherein the heat generated by the electronic system is captured by the battery pack [pars. 0056,57].
	Regarding Claim 2, Kaag teaches wherein the battery housing is formed of heat resistant material [par. 0050].
	Regarding Claim 3, Kaag teaches wherein the battery pack is configured to operate in a range between about 0 degree Celsius and about 50 degrees Celsius (i.e., typically 25oC) [par. 0003].
	Regarding Claim 4, Kaag teaches wherein the electronic system and the electrochemical cells define an air gap therebetween [par. 0057; Fig. 2B].
	Regarding Claim 27, Kaag discloses wherein the battery pack further includes a pair of electrodes (windings 610,631) extending from the battery pack to an outer surface of one of the first and second support members such that an electric charge can be transferred from the battery pack [par. 0058; Figs. 6-7].
	Regarding Claim 28, Kaag teaches wherein the electrochemical cells are lithium-ion cells [par. 0150].
	Regarding Claim 29, Kaag teaches wherein the electrochemical cells are electrically connected in series [par. 0054].
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaag, as applied to claim 1 above, and further in view of Hassan-Ali (US 2017/0011837 A1).
Regarding Claims 5-6, Kaag teaches wherein the electronic system includes a printed circuit board (i.e., an ordinary skilled artisan would appreciate a wireless power exchanger is comprised of at least one circuit boards).  Further, modifying the wireless power exchanger of Kaag to include a plurality of stacked printed circuit boards in superposed relation is a mere duplication of parts and a rearrangement of parts [MPEP 2144.04(VI)(B)(C)].  For example, Hassan-Ali, from the same field of endeavor, disclose a wireless power exchanger (power transmitter 102) including a plurality of printed circuit boards 200 in a stacked, superposed relation [Hassan-Ali – pars. 0027,0031-32; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for on having ordinary skill in the art to have modified the electronic system of Kaag to have included a plurality of printed circuit boards in a stacked, superposed relation as a mere duplication of parts and a rearrangement of parts [MPEP 2144.04(VI)(B)(C)].
	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaag, as applied to claim 1 above, and further in view of Caumont (US 2010/0304201 Al).
	Regarding Claim 7, Kaag fails to disclose wherein each of the first and second support members includes a plurality of bores configured to securely support the electrochemical cells therebetween.  However, Caumont discloses a battery pack including a battery housing 10 and a battery cell module comprising a plurality of electrochemical cells (energy storage assemblies 20) disposed within the battery housing, wherein the first and/or second support members (upper and lower walls 12,13) may define a bore (cut-outs 16) dimensioned to receive a portion of the battery cell module to secure the battery cell module as well as allow for space to support swelling of the battery cell module at the upper or lower covers 32 [Caumont - pars. 0100-103,220; Fig. 2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the first and second support members of Kaag wherein each of the first and second support members includes a plurality of bores configured to securely support the electrochemical cells 
	Regarding Claim 8, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the first and second support members of Kaag to have been formed of aluminum metal in order to reinforce the pack’s corrosion resistance [Caumont – par. 0144].
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaag, as applied to claim 1 above, and further in view of Buck (US 2009/0214941 A1).
	Regarding Claim 25, Kaag fails to disclose the heat transfer system further comprises a heater, wherein a heating load of the heater is lowered due to the heat captured by the battery pack.  However, Buck, from the same field of endeavor, discloses a heat transfer system (module 10) comprising a plurality of battery cells 12 and an electronic system constituted by battery electronic controller 236, flexible circuit buss 224,226, heat sink assembly 206 and heater/heating element 210 including a resister that dissipate heat into the housing 130, and further temperature sensors which route data to the battery electronic controller in order to enable and disable heating of the battery pack by the heater so that the temperature of the battery pack can be maintained between a predetermined minimum temperature and a predetermined set-point temperature, respectively [Buck – pars. 0063-65,0070-74; Figs. 1,20-21].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Buck to have modified the system of Kaag to have further comprised a heater, wherein a heating load of the heater is lowered due to the heat captured by the battery pack, in order to maintain the operating temperature of the battery pack to be between a predetermined minimum temperature and a predetermined set-point temperature [Buck – par. 0074].
Claim 26, Kaag fails to disclose the heat transfer system is placed in shrink tubing to enhance securement of the battery pack and the electronic system together.  However, Buck, from the same field of endeavor, discloses a heat transfer system (module 10) comprising a plurality of battery cells 12 and an electronic system constituted by battery electronic controller 236, flexible circuit buss 224,226, heat sink assembly 206 and heater/heating element 210 including a resister that dissipate heat into the housing 130, wherein the heat transfer system is placed in shrink tubing (i.e., encapsulant 142 to contact and secure the battery cells and other components within the housing to provide mechanical retention thereof and further enhanced structural integrity of the module against shock, vibration and crush loads [Buck – pars. 0063-65,0070-74; Figs. 1,20-21]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Buck to have modified the system of Kaag wherein the heat transfer system is placed in shrink tubing to enhance securement of the battery pack and the electronic system together, thus improving structural integrity of the system against shock, vibration and crush loads [Buck – pars. 0064-65; Fig. 1].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724